DETAILED ACTION
This action is pursuant to the claims filed on 08/19/2022. Claims 1-5 and 7-10 are pending. A final action on the merits of claims 1-5 and 7-10 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the 35 USC 112 rejections of the previous office action are withdrawn.
Information Disclosure Statement
  The information disclosure statement (IDS) submitted on  10/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoba (WO 2016/114298, translation provided) in view of Kobayashi (JP 2002291712, Translation provided), and in further view of Coleman (U.S. PGPub No. 2016/0287175).
Regarding claim 1, Toyobo teaches A garment for measuring biological information having an electrical wire (Pg 2 disclosing garments having conductive wiring sheets) comprising: a flexible adherend layer having an elongation at break of 10% or more (Pg 2 disclosing stretchable electrodes and wiring layer that has an elongation at break of 10% and even 20%; bottom of Pg 2 discloses “stretchable electrodes and wiring sheet is an adhesive surface when laminated to substrate” meaning said layer is an adherend); and a stretchable insulating layer (bottom of page 2 and page 3 disclose first insulating layer adhered to conductor layer) having adhesiveness and comprises a flexible resin (Pg 3, disclosing resins forming the insulating layer having elastic modulus of 1-1000 MPa; stretchable insulating layer being formed of a resin necessarily dictates adhesiveness), the flexible adherend layer comprises a conductor layer comprising an electrically conductive composition comprising electrically conductive fine particles and a binder resin (Pg 3, conductor layer comprises a conductive filler and a resin; conductive filler comprises nanoparticles or metal powder).
Toyobo fails to teach the 90 degree peel strength of the stretchable insulating layer against the stretchable conductor layer.
In related prior art, Kobayashi teaches a similar stretchable laminate sheet ([0008]) having a similar stretchable conductor layer ([0008-0009]); and a stretchable insulating layer having a 90 degree peel strength against the stretchable conductor layer of 1.0 N/cm or more and 25.0 N/cm or less ([0015 & 0032] insulating layer having peel strength relative to conductor layer is 0.145 N/mm to 1.5 N/mm which converts to 1.45 N/cm to 15 N/cm). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stretchable insulating layer and flexible adherend layer of Toboya in view of Kobayashi to have a 90 degree peel strength of 1.0 N/cm to 25.0 N/cm to arrive at the device of claim 1. Doing so would have advantageously provided a peel strength that suppresses peeling of the conductor layer against the insulating layer ([0015]).
Toyoba fails to teach wherein a value calculated by subtraction of a Hansen solubility parameter value (δ) of the binder resin from a Hansen solubility parameter value (δ) of the flexible resin is -5.0 to +5.0 (MPa)0.5, and wherein a value calculated by subtraction of a hydrogen bond term (δh) of Hansen solubility parameters of the binder resin from a hydrogen bond term (δh) of Hansen solubility parameters of the flexible resin is -6.0 to +6.0 (MPa)0.5.
In related prior art, Coleman discloses the general teaching that in order for two systems to mix/interact effectively on the molecular scale, all three Hansen parameters must be close, usually within a few MPa0.5 ([0077]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible resin of the stretchable insulating layer and the binder resin of the conductor layer such that the difference between their respective Hansen solubility parameters is -5.0 to +5.0 MPa0.5 and the difference between the hydrogen bond term is -6.0 to +6.0 MPa0.5 to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art as it is well-known in the art that the Hansen solubility parameters of two materials intended to be bonded to one another are ideally within a few MPa0.5 of each other to promote effective bonding ([0077]).
Regarding claim 2, Toyobo further teaches wherein the garment further comprises another flexible adherend layer selected from the group consisting of a clothing fabric and an insulating base layer (Pg 2 insulating layers described in at least paragraph 3 and 4 of page 2 that is disposed adjacent the conductor layer; described as adhered to adjacent layers in bottom of page 2 and top of page 3).
Regarding claim 3, Toyobo teaches a stretchable laminate sheet (pg 2 disclosing stretchable laminate ) at least comprising: a stretchable conductor layer used as an electrical wire or a body contact electrode in a garment for measuring biological information (Pg 2 disclosing stretchable electrodes and wiring layer that is capable of integration into garments); and a stretchable insulating layer (bottom of page 2 and page 3 disclose first insulating layer adhered to conductor layer) having adhesiveness and comprises a flexible resin (Pg 3, disclosing resins forming the insulating layer having elastic modulus of 1-1000 MPa; stretchable insulating layer being formed of a resin necessarily dictates adhesiveness), the stretchable conductor layer comprises an electrically conductive composition comprising electrically conductive fine particles and a binder resin (Pg 3, conductor layer comprises a conductive filler and a resin; conductive filler comprises nanoparticles or metal powder).
Toyobo fails to teach the 90 degree peel strength of the stretchable insulating layer against the stretchable conductor layer.
In related prior art, Kobayashi teaches a similar stretchable laminate sheet ([0008]) having a similar stretchable conductor layer ([0008-0009]); and a stretchable insulating layer having a 90 degree peel strength against the stretchable conductor layer of 1.0 N/cm or more and 25.0 N/cm or less ([0015 & 0032] insulating layer having peel strength relative to conductor layer is 0.145 N/mm to 1.5 N/mm which converts to 1.45 N/cm to 15 N/cm). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stretchable insulating layer and conductor layer of Toboya in view of Kobayashi to have a 90 degree peel strength of 1.0 N/cm to 25.0 N/cm. Doing so would have advantageously provided a peel strength that suppresses peeling of the conductor layer against the insulating layer ([0015]).
Toyoba fails to teach wherein a value calculated by subtraction of a Hansen solubility parameter value (δ) of the binder resin from a Hansen solubility parameter value (δ) of the flexible resin is -5.0 to +5.0 (MPa)0.5, and wherein a value calculated by subtraction of a hydrogen bond term (δh) of Hansen solubility parameters of the binder resin from a hydrogen bond term (δh) of Hansen solubility parameters of the flexible resin is -6.0 to +6.0 (MPa)0.5.
In related prior art, Coleman discloses the general teaching that in order for two systems to mix/interact effectively on the molecular scale, all three Hansen parameters must be close, usually within a few MPa0.5 ([0077]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible resin of the stretchable insulating layer and the binder resin of the conductor layer such that the difference between their respective Hansen solubility parameters is -5.0 to +5.0 MPa0.5 and the difference between the hydrogen bond term is -6.0 to +6.0 MPa0.5 to arrive at the device of claim 3. Doing so would be obvious to one of ordinary skill in the art as it is well-known in the art that the Hansen solubility parameters of two materials intended to be bonded to one another are ideally within a few MPa0.5 of each other to promote effective bonding ([0077]).
Regarding claim 4, Toyobo teaches wherein the stretchable laminate sheet has a tensile elastic modulus of 10 MPa or more and 500 MPa or less (Pg 3, elastic modulus of present invention is from 30-300 MPa), and wherein a load applied to the stretchable laminate sheet at a stretching rate of 10% is 3 N or more and 100 N or less (Pg 2 discloses load at 10% elongation is not more than 100 N of stretchable electrode and wiring layer; Pg 9 paragraph 2 discloses ideal load at 10% stretching is below 100 N).
The combination discloses the invention substantially as claimed above except for the explicit teaching of the load applied to the stretchable laminate sheet at a stretching rate of 10% is 3N or more and 100 N or less.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the laminate sheet of Toyobo in view of Kobayahsi to use a load of 3 N or more and 100 N or less as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, Toyobo teaches wherein the stretchable conductor layer has a sheet resistance of 300 ohms, or less in the absence of stretching (Pg 2 discloses initial sheet resistance of stretchable conductor layer as 1 ohm or less), and wherein the stretchable conductor layer has a sheet resistance increase ratio at a stretching rate of 10% of less than 10 (Pg 2, resistance when elongation is 20% is less than 5 times).
Regarding claim 8, the Toyobo/Kobayashi/Coleman combination teaches a method for producing the stretchable laminate sheet according to claim 3 (see rejection of claim 3 above), wherein the stretchable laminate sheet is produced by application or printing (Pg 2, 3, 7, and 9 disclose method of production via lamination (i.e., application)).
Regarding claim 9, the Toyobo/Kobayashi/Coleman combination teaches a garment for measuring biological information comprising the stretchable laminate sheet according to claim 3 as an electrical wire (see rejection of claim 3 above, page 2 of Toyobo teaches a garment of the stretchable laminate sheet wherein the laminate sheet functions as wiring).
Regarding claim 10, in view of the combination of claim 9 above, Kobayashi further teaches a similar stretchable laminate sheet ([0008]) having a similar stretchable conductor layer ([0008-0009]); and a stretchable insulating layer having a 90 degree peel strength against the stretchable conductor layer of 1.0 N/cm or more and 25.0 N/cm or less ([0015 & 0032] insulating layer having peel strength relative to conductor layer is 0.145 N/mm to 1.5 N/mm which converts to 1.45 N/cm to 15 N/cm). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stretchable insulating layer and conductor layer of Toboya in view of Kobayashi to have a 90 degree peel strength of 1.0 N/cm to 25.0 N/cm to arrive at the device of claim 10. Doing so would have advantageously provided a peel strength that suppresses peeling of the conductor layer against the insulating layer ([0015]).
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoba in view of Kobayashi, in view of Coleman, and in further view of Obrecht (U.S. PGPub No. 2002/0082364).
Regarding claim 7, in view of the combination of claim 3 and 6 above, Toyoba wherein the binder resin has an elastic modulus of 1 GPa or less (Pg 5, final 3 paragraphs, resin of the conductor layer has an elastic modulus of 30 ~ 300 MPa). Toyoba further teaches wherein the binder resin is a rubber containing a sulfur atom (Pg 5).
Toyoba/Kobayashi/Coleman fail to teach wherein the binder resin has an elongation at break of 200% or more.
In related prior art, Obrecht teaches a similar rubber containing sulfur atom resin ([0001, 0005, 0071] polysulfide to rubber compounds improves the elongation at break of the compound) wherein the binder resin has an elongation at break of 200% or more (Table 4 [0077]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder resin of Toyoba in view of Obrecht to incorporate a similar binder resin containing a sulfur atom that has an elongation at break of 200% or more. Providing such an elongation break value to the binder resin would be obvious to one of ordinary skill in the art to yield the predictable result of improving the material properties of the binder resin to advantageously reduce the risk of failure of the material within the device ([0001, 0005, 0071]). 
Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the modifying of only one of the three Hansen parameters individually and equation (1) as stated in pages 7-8 of the remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In the instant case, the applicant argues that Coleman teaches “that all the three Hansen parameters must be modified at the same time, in other words, Coleman teaches one skilled in the art away from individual modification of one of the three Hansen parameters”. These arguments are moot, as the instant claims do not recite the modification of any Hansen parameters as alleged. The relevant claim limitations are directed to a value calculated by a subtraction of “a Hansen solubility parameter value (δ)” of the binder resin and flexible resin being between -5.0 to +5.0 and another value calculated by a subtraction of “a hydrogen bond term (δh) of Hansen solubility parameters” of the binder resin and the flexible resin being between -6.0 and +6.0 respectively. 
Regarding equation (1) referenced by applicant in the remarks and found in [0022] of the specification, this equation is not recited in the claims. As stated above, the claim only recites “a Hansen solubility parameter value (δ)” and not, for example, “a Hansen solubility parameter value (δ) calculated by formula (1): δ = ((δd)2 + (δp)2 + (δh)2)1/2” As such, the claims are to be interpreted to their broadest reasonable interpretation. Coleman discloses in paragraph [0077] that a material comprises “Hansen solubility parameters (δD=18 MPa1/2, δP=1.4 MPa1/2, and δH=2 MPa1/2)…” explicitly teaching that each of δd, δp, and δh are respectively considered “a Hansen solubility parameter value”, and thus reads on the above noted limitation as claimed. Furthermore, it is noted that instant claim 1 and 3 respectively defines δh as “a hydrogen bond term (δh) of Hansen solubility parameters…” (emphasis added) indicating that δh is a “Hansen solubility parameter value”, thus it follows that other parameters δd and δp of the prior art could similarly be reasonably interpreted as a Hansen solubility parameter value as claimed.
Coleman discloses that “[f]or two systems to mix/interact effectively on the molecular scale, all three Hansen parameter[s] must be close, usually within a few MPa1/2” ([0077]). As such, Coleman teaches that it is ideal that a value calculated by a subtraction of “a hydrogen bond term (δh) of Hansen solubility parameters” of two different materials and a value calculated by a subtraction of “a Hansen solubility parameter value” (i.e., δd or δp) of two materials are respectively within -6.0 to +6.0 and -5.0 to +5.0. Therefore, these arguments directed towards independent claims 1 and 3 are unpersuasive for all of the reasons stated above.
Arguments directed towards the dependent claims 2, 4-5, 7-10 are equally unpersuasive for the reasons stated above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Fri 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794